DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-14 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Bunyk et al., US 9,865,648.
Regarding claim 1, Bunyk (figure 2) teaches a device, comprising:
an under-bump metallization component 252/232/221 comprising a superconducting interconnect component 221 and a solder wetting component 232 (wherein gold (paragraph 0066) is a known wetting material); and
a solder bump 242 coupled to the superconducting interconnect component 221 and the solder wetting component 232.
With respect to claim 3, wherein the solder wetting component 232 comprises material that reacts with solder to form an intermetallic compound layer (see discussion below), thereby facilitating improved mechanical coupling of the solder bump 242 to the under-bump metallization component 221.
Relating to the intermetallic compound, element 252 is made of gold or copper (column 12, lines 35-37). Furthermore, layer 232 is made of tin (column 10, lines 64-65). Tin naturally forms intermetallic components with both gold and copper and the solder. Thereby, although the term "intermetallic" is not explicitly stated in Bunyk, an intermetallic compound of tin with at least either one of gold and copper Is implicitly disclosed by this specific combination of materials, it is noted that the material combination gold-tin is also used by the present application for obtaining those same effects, see paragraphs [0057]-[0058] of the description of the present application.
As to claim 4, Bunyk (column 1, lines 11-15) teaches the superconducting interconnect component comprises a hermetically sealed superconducting interconnect component.
In re claim 5, Bunky teaches the under-bump metallization component 252/232/221  is coupled to at least one superconducting layer 221 coupled to a substrate 210.
Concerning claim 6, Bunky (column 12, lines 26-27) teaches the solder bump 242 comprises at least one superconducting material.
Pertaining to claim 7, Bunyk teaches a device, comprising:
a substrate 210 having a superconducting layer 221 and an intermetallic compound layer (see discussion below); and
a solder bump 242 coupled to the superconducting layer 221 and the intermetallic compound layer.
Relating to the intermetallic compound, element 252 is made of gold or copper
(column 12, lines 35-37). Furthermore, layer 232 is made of tin (column 10, lines 64-65). Tin naturally forms intermetallic components with both gold and copper and the solder. Thereby, although the term "intermetallic" is not explicitly stated in Bunyk, an intermetallic compound of tin with at least either one of gold and copper Is implicitly disclosed by this specific combination of materials, it is noted that the material combination gold-tin is also used by the present application for obtaining those same effects, see paragraphs [0057]-[0058] of the description of the present application.
In claim 8, Bunyk (column 1, lines 11-15) teaches the superconducting layer 221 is hermetically sealed by at least one of the intermetallic compound layer or the solder bump 242.
Regarding claim 9, Bunyk teaches a solder wetting layer 252 coupled to the intermetallic compound layer and the superconducting layer 221, thereby facilitating at least one of improved mechanical coupling or improved electrical coupling of the solder bump 242 to the superconducting layer 221.
With respect to claim 10, Bunyk teaches a device, comprising:
a first under-bump metallization component comprising a superconducting interconnect component 221 and an intermetallic compound layer (see discussion below); and
a solder bump 242 coupled to the superconducting interconnect component 221, the intermetallic compound layer, and a second under-bump metallization component 23/2.
Relating to the intermetallic compound, element 252 is made of gold or copper
(column 12, lines 35-37). Furthermore, layer 232 is made of tin (column 10, lines 64-65). Tin naturally forms intermetallic components with both gold and copper and the solder. Thereby, although the term "intermetallic" is not explicitly stated in Bunyk, an intermetallic compound of tin with at least either one of gold and copper Is implicitly disclosed by this specific combination of materials, it is noted that the material combination gold-tin is also used by the present application for obtaining those same effects, see paragraphs [0057]-[0058] of the description of the present application.
As to claim 11, wherein the solder bump 242 is coupled to a second superconducting interconnect component 232 of the second under-bump metallization component 232.
In re claim 12, Bunyk (column 1, lines 11-15) teaches the superconducting interconnect component comprises a hermetically sealed superconducting interconnect component.
Concerning claim 13, Bunyk teaches a mechanical interconnect component 252 coupled to the first under-bump metallization component 221 and the second under-bump metallization component 232.
Pertaining to claim 14, Bunyk teaches the mechanical interconnect component 252 comprises at least one of a stud bump or a plated pedestal (column 11, lines 53-54, wherein a pillar is equivalent to a pedestal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over, Bunyk et al., US 9,865,648, as applied to claim 1 above, and further in view of Neo et al., WO02/27790.
In claim 2, Bunyk fails to teach the solder wetting component encloses the superconducting interconnect component.
	Neo (figure 15) teaches the solder wetting component 26 (wherein Ni (page 9, lines 23-26) encloses the superconducting interconnect component 20, wherein the layer 20 is the equivalent to the superconducting layer.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Neo in the invention of Bunyk because Neo teaches it is a known alternative to the structure of Bunyk (as shown in figure 7).  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        9/28/22